Mikoll, J.,
dissents and votes to reverse in the following memorandum. Mikoll, J. (dissenting). I respectfully dissent. The finding of the board discharging the Special Disability Fund is not supported by substantial evidence. Arthur W. Cooke, a superintendent for appellant John Civetta & Sons, testified that he was empowered to hire and fire employees for appellant. He was aware of the claimant’s bad back before his accident. He also said that he considered a bad back as a permanent thing based on experience with his own back which recurrently bothered him. Further, his statement which was made close to the time of claimant’s accident, indicated full knowledge of claimant’s condition, including the fact that the claimant had to wear a brace for his back. The decision of the board is not in keeping with the pronouncements of the Court of Appeals in Matter of Bellucci v Tip Top Farms, (24 NY2d 416). (See, also, Matter of Wall v Premium Transp. Serv., 67 AD2d 759; Matter of Kumatsky v George M. Still, Inc., 55 AD2d 764; Matter of Hendricks v Toro Power House, 53 AD2d 761, affd 42 NY2d 879.) The decision of the board should be reversed.